 1                                                             The Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6
 7
 8
                              UNITED STATES DISTRICT COURT
 9                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
10
11     MARIA G. AGUILAR SANCHEZ,
                                                             No. C19-00341-RSM
12                                       Plaintiff,
13                                                           JOINT STIPULATION AND ORDER
                                    v.
                                                             TO DISMISS
14     KIRSTJEN M. NIELSEN, et. al.,
15
                                         Defendants.
16
17
                                                      STIPULATION
18
            WHEREAS Plaintiff filed a complaint under the Administrative Procedures Act and in
19
     the nature of mandamus on March 8, 2019, seeking to compel Defendants to adjudicate her
20   application for an employment authorization document (“EAD”) while her Petition for U
21   Nonimmigrant Status is pending. Dkt. No. 1.
22          WHEREAS on May 9, 2019, Defendants issued a decision finding that Plaintiff’s
23   Petition for U Nonimmigrant Status appears to demonstrate that she has established the

24   eligibility requirements for U nonimmigrant status and placed her Petition on a waiting list.
     The same day, Defendants approved Plaintiff’s application for an EAD and issued an EAD card
25
     valid from May 8, 2019 to May 7, 2021.
26
            WHEREAS the parties agree that Plaintiff’s complaint is moot and should be dismissed
27
     without fees or costs to either party.
28
      JOINT STIPULATION AND ORDER                                              UNITED STATES ATTORNEY
      TO DISMISS - 1                                                            700 Stewart Street, Suite 5220
      (C19-341-RSM)                                                            Seattle, Washington 98101-1271
                                                                                        (206) 553-7970
 1          NOW THEREFORE, the parties, through their respective counsel of record, do hereby
 2   stipulate and agree, and respectfully request, that the Court make and enter the following order:

 3          Plaintiff’s complaint is DISMISSED without fees or costs to either party.

 4
 5
 6   SO STIPULATED:
 7   Dated this 10th day of May, 2019.

 8
 9   s/ Diana F. Chamberlain
     DIANA F. CHAMBERLAIN, WSBA #38216
10   1700 21st Avenue S. Suite 202
     Seattle, WA 98144
11
     Telephone No. (206) 207-0617
12   Email diana@csimmigrationlaw.com
     Attorney for Plaintiff
13
14
     SO STIPULATED:
15
     Dated this 9th day of May, 2019.
16
17
     BRIAN T. MORAN
18   United States Attorney
19
     /s Kristin B. Johnson
20   KRISTIN B. JOHNSON WSBA #28189
     Assistant United States Attorney
21   700 Stewart Street, Suite 5220
     Seattle, WA 98101-1271
22
     Telephone No. (206) 553-7970
23   Fax No. (206) 553-4073
     E-mail kristin.b.johnson@usdoj.gov
24   Attorney for Defendants
25
26
27
28
      JOINT STIPULATION AND ORDER                                              UNITED STATES ATTORNEY
      TO DISMISS - 2                                                            700 Stewart Street, Suite 5220
      (C19-341-RSM)                                                            Seattle, Washington 98101-1271
                                                                                        (206) 553-7970
 1                                            ORDER
 2                  The parties having so stipulated, the Court hereby ORDERS that Plaintiff’s
 3   complaint is DISMISSED without fees or costs to either party.

 4
 5          DATED this 13 day of May 2019.

 6
 7                                              A
                                                RICARDO S. MARTINEZ
 8                                              CHIEF UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      JOINT STIPULATION AND ORDER                                        UNITED STATES ATTORNEY
      TO DISMISS - 3                                                      700 Stewart Street, Suite 5220
      (C19-341-RSM)                                                      Seattle, Washington 98101-1271
                                                                                  (206) 553-7970
